If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 12, 2019
              Plaintiff-Appellee,

v                                                                  No. 346377
                                                                   Wayne Circuit Court
CHARLES ANTHONY DOUGLAS,                                           LC No. 14-005015-01-FC

              Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and METER and GLEICHER, JJ.

PER CURIAM.

       A jury convicted defendant of third-degree criminal sexual conduct (CSC III), MCL
750.520d(1)(b) (force or coercion), assault and battery, MCL 750.81, first-degree criminal sexual
conduct (CSC I), MCL 750.520b(1)(d) (accomplice), and unarmed robbery, MCL 750.530.
Relevant to this appeal, at defendant’s initial sentencing hearing, the trial court sentenced
defendant to 40 to 90 years’ imprisonment for the CSC I conviction. Defendant appealed and
this Court affirmed his convictions but remanded for a Crosby1 hearing. People v Douglas,
unpublished per curiam opinion of the Court of Appeals, issued November 1, 2016 (Docket No.
326666) (Douglas I). On remand, the trial court denied defendant’s motion for resentencing.
Defendant appeals as of right the trial court’s denial of this motion. We now remand for
resentencing or for further articulation by the trial court of its reasons for departing from the
sentencing guidelines pursuant to People v Steanhouse, ___ Mich ___ (2019) (Docket No.
156900) (Steanhouse III).

                                      I. BACKGROUND

       Defendant’s convictions arose out of his organization of and participation in the gang
rape “of a 16-year-old female victim inside a van in an isolated Detroit neighborhood . . . .”


1
 United States v Crosby, 397 F3d 103 (CA 2, 2005) cert den 549 U.S. 915, 127 S. Ct. 260, 166 L
Ed 2d 202 (2006).



                                               -1-
Douglas I, unpub op at 2. Defendant’s total offense variable (OV) score of 120 points placed
him in OV Level IV and his total prior record variable (PRV) score of 45 points placed him in
PRV Level D. Defendant’s minimum sentencing guidelines range for his highest level offense
was 171 to 285 months’ imprisonment. The court departed from that guidelines range at the
original sentencing, imposing a sentence of 40 to 90 years. Id. at 5. Defendant’s minimum
sentence of 480 months was 195 months over the top of the guidelines range.

       In this initial appeal, this Court affirmed defendant’s convictions, but remanded for a
Crosby hearing, in accordance with this Court’s opinion in People v Steanhouse, 313 Mich. App.
1; 880 NW2d 297 (2015) (Steanhouse I), aff’d in part and rev’d in part 500 Mich. 453 (2017).
Douglas I, unpub op at 5-6. Before the trial court could hold a Crosby hearing, our Supreme
Court released its decision in People v Steanhouse, 500 Mich. 453, 475-476; 902 NW2d 327
(2017) (Steanhouse II), ruling that appellate courts must review upwardly departing sentences for
reasonableness under the principle of proportionality, rather than remand to the trial court for
Crosby hearings. Because defendant’s case had already been remanded to the trial court,
defendant moved for resentencing, asserting that his sentence was unreasonable because it is
disproportionate. The trial court denied defendant’s motion and he again appeals to this Court.

                                          II. ANALYSIS

        We review departure sentences for reasonableness, People v Lockridge, 498 Mich. 358,
392; 870 NW2d 502 (2015), and review a lower court’s determination that a particular sentence
is reasonable for an abuse of discretion. Steanhouse II, 500 Mich. at 471. In determining
whether a trial court abused its discretion by unreasonably departing from the sentencing
guidelines, we consider whether the court conformed to the principle of proportionality set forth
in People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990). Steanhouse II, 500 Mich. at 476-477.
In this regard, we must consider whether the trial court acted within its discretion by imposing a
sentence that is proportionate to the seriousness of the particular offense and the character of the
particular offender. People v Dixon-Bey, 321 Mich. App. 490, 521; 909 NW2d 458 (2017), lv den
931 NW2d 302 (2019). Trial courts may depart “when, in their judgment, the recommended
range under the guidelines is disproportionate, in either direction, to the seriousness of the
crime.” Milbourn, 435 Mich. at 657.

        The statutory guidelines are “a useful tool” in selecting a proportionate sentence as they
“embody the principle of proportionality.” Dixon-Bey, 321 Mich. App. at 524. But a departure
sentence may be “more proportionate” based on certain factors, such as “(1) whether the
guidelines accurately reflect the seriousness of the crime; (2) factors not considered by the
guidelines; and (3) factors considered by the guidelines, but given inadequate weight.” Id. at 525
(citations omitted). Factors not otherwise considered by the guidelines might include “the
defendant’s misconduct while in custody, the defendant’s expression of remorse, and the
defendant’s potential for rehabilitation.” Steanhouse I, 313 Mich. App. at 46 (citations omitted).
Based on these various factors, the court must support not only its decision to depart, but also the
extent of the departure. Milbourn, 435 Mich. at 660. The “trial court must justify the sentence
imposed in order to facilitate appellate review, which includes an explanation of why the
sentence imposed is more proportionate to the offense and the offender than a different sentence
would have been . . . .” Dixon-Bey, 321 Mich. App. at 525 (quotation marks and citations
omitted). Ultimately, the court must articulate on the record why it is departing from the

                                                -2-
sentencing guidelines and why the particular sentence imposed is more proportionate than the
guidelines recommended sentence.

       The trial court in this case explained on the record at the original sentencing why the
guidelines recommended minimum sentence was inadequate. The court discussed the scores
assigned for various OVs and PRVs and explained why certain scores did not sufficiently reflect
the severity and egregiousness of defendant’s conduct. The trial court further described that
defendant’s conduct was especially predatory in that he gained the trust of a vulnerable victim
and then lured her into an extremely dangerous situation where she was raped by multiple men.
The court emphasized that the prosecution presented other-acts evidence at trial establishing that
defendant had engaged in similar horrific behavior in the past. The maximum scores allowed
under the variables simply were not sufficient to cover this type of conduct, the court sagely
determined.

        At resentencing, the court paraphrased its earlier analysis. The court added that the OVs
did not adequately consider the psychological trauma the victim had experienced as a result of
this particularly heinous sexual assault, trauma that was likely exacerbated by defendant chasing
the victim after she had escaped. The court emphasized the fear these assaults engendered not
only in the victim but in the community at large. These factors led the judge to conclude
defendant’s conduct was “as brutal and vicious and frightening . . . as I’ve seen in decades.”

          However, the trial court did not explain on the record why the selected 40-year minimum
sentence was more proportionate to the offense and offender than the recommended 285-month
minimum sentence. The court did not explain why “such a substantial departure is warranted on
the basis of those reasons” articulated for departing from the sentencing guidelines. People v
Smith, 482 Mich. 292, 310-311; 754 NW2d 284 (2008). The prosecution concedes that the trial
court failed to provide such an explanation. Accordingly, we must remand to the trial court to
fill in the gaps in the record.

        We affirm defendant’s convictions, but remand to the trial court for resentencing or for
further articulation by the trial court of its reasons for departing from the sentencing guidelines
pursuant to Steanhouse III. We do not retain jurisdiction.



                                                            /s/Amy Ronayne Krause
                                                            /s/ Patrick M. Meter
                                                            /s/ Elizabeth L. Gleicher




                                                -3-